Citation Nr: 1500031	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  09-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 20 percent for myofascial pain syndrome of the cervical spine.

3.  Entitlement to a rating in excess of 30 percent for a right foot and ankle disorder.

4.  Entitlement to a rating in excess of 20 percent for right foot sural neuroma.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was previously before the Board in January 2012, these issues were remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA.

In the January 2012 remand, the Board noted that the issue of entitlement to service connection for depression, to include as secondary to service-connected disabilities, was raised by the record and referred the issue to the agency of original jurisdiction (AOJ).  To date, the claim has not been developed or adjudicated by the AOJ.  Therefore, the claim is again REFERRED to the AOJ for appropriate action.





REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.

In a December 2004 TDIU application, the Veteran indicated that she was unable to continue working as a nurse due to migraines and right foot disorders.

In additional statements, the Veteran reported that she could not work as a nurse because she used a cane and could not be on her feet.  She indicated that her employer had temporarily modified her job duties due to her disabilities.

In a November 2004 statement, T.W. reported that the Veteran's job required extended periods of standing, walking, and rapid movement in times of emergency to assist patients and physicians in an ambulatory care environment.  T.W. stated that the Veteran's, "duties here do not entail desk work and thus her physical limitations make it impossible for her to perform in her current job description."

When seen by VA on an outpatient basis in February 2005, the Veteran was advised to avoid prolonged standing and use shoe gear of choice due to her right ankle pain and swelling following surgery.

In a February 2005 VA Form 21-4192, the Womack Army Medical Center reported that the Veteran had been a nurse there since June 1999, and that, per management, no concessions were made.

In January 2008, the Veteran reported she was no longer employed primarily due to her feet because constant swelling and pain intensified with prolonged standing.  

In February 2009, the Veteran reported that she was unable to work due to constant pain from head to toe, an inability to stand for more than ten to fifteen minutes per day, and dizziness caused by headaches.

In an April 2009 VA treatment record, Dr. P.L. opined that peroneal subluxation and causalgia of the right foot made prolonged standing or walking very difficult and that, "any employment must be sedentary and not require walking or standing beyond [two] hours in an [eight] hour shift, in increments not exceeding 20 minutes."  Dr. P.L. stated there was no reason to expect improvements to the Veteran's pain management or functional limitations.

In a December 2010 VA examination, the Veteran reported having severe headaches four to five times weekly with photophobia and lightheadedness that the examiner found were mostly prostrating, caused an increased absenteeism at work, and interrupted daily activities.  The examiner found the Veteran's sural neuroma caused nerve dysfunction with neuritis and neuralgia that increased the Veteran's foot pain.  The examiner also noted chronic right foot pain, numbness, tingling, stiffness, swelling, lack of endurance, and less-than-monthly flare-ups that impacted the Veteran's daily activities.  The Veteran further reported progressively worsening neck pain, stiffness, muscle spasm, and flare-ups every two to four months; the examiner opined that cervical strain and degenerative disc disease caused chronic neck stiffness and pain which were aggravated by lifting patients in her occupation as a nurse and affected daily activities.  Finally, the examiner opined that a physical occupation would aggravate the Veteran's chronic right foot pain, neck pain, headaches, and ankle pain and that the Veteran would have difficulty in any occupation which required prolonged standing or walking due to her service-connected right foot and ankle disorders.  Additionally, the Veteran's service-connected cervical spine disorder would likely be aggravated by lifting more than 25 pounds.  In regards to sedentary employment, the examiner opined that the Veteran would require frequent stretch and rest breaks due to recurrent headaches and a lower-stress environment to avoid aggravating her tension-related headaches.

The Board finds the December 2010 VA examination report inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).  The December 2010 VA examiner opined that the Veteran would have difficulty in physical or sedentary occupations but it is unclear whether the opinion found the Veteran to be unemployable due to service-connected disabilities.  Further, the examiner failed to account for all pertinent evidence of record.  Specifically, the examiner did not take into account an April 2009 VA treatment note indicating that the Veteran's foot and ankle disorders only allowed sedentary employment or a November 2004 statement from T.W. reporting that the Veteran was unable to perform the duties of her occupation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (requiring an opinion to clearly consider "all procurable and assembled data" when determining that a conclusion cannot be reached without resort to speculation).  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

Additionally, the Board finds that the increased rating claims must also be remanded as they are clearly inextricably intertwined with the matter of entitlement to a TDIU due to service-connected disabilities.  Development requested below should produce evidence pertinent to the increased rating matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the claims for an increased rating for migraines, myofascial pain syndrome of the cervical spine, right foot and ankle disorder, and right foot sural neuroma must be deferred until the required evidentiary development discussed above is completed.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from June 2012 the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the period from June 2012 to the present.

2. Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the impact of the Veteran's service-connected disabilities on her ability to work, to include whether they are sufficient by themselves to preclude her from securing or maintaining any form of substantially gainful employment consistent with her education and occupational background. 

All pertinent evidence of record must be made available to and reviewed by the examiner.

The opinion must consider the Veteran's level of education, special training, and previous work experience but factors such as age or impairment caused by any non service-connected disabilities are not to be considered.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                             (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




